Title: From George Washington to Robert Lewis & Sons, 12 April 1785
From: Washington, George
To: Robert Lewis & Sons



Gentlemen,
Mount Vernon 12th Apl 1785.

I have received two letters from you—one of the 8th of March—the other the 5th instt—& thank you for both.
I acquiesce readily to the conditional terms you have made on my behalf with Joseph Davenport. His demand of Wages are as high as the best Mills in this Country afford; & the priviledges for wch he stipulates, shall be granted him with this addition, that his fire wood shall be Carted to his door, at my expence; and he may raise Poultry for his own eating at my cost; but under no pretence whatever to sell any.
I wish the charge of removing him could be stipulated, & made as reasonable as possible; otherwise the addition of it to his Wages & priviledges for a year only, will make him come high to me. for this reason, if you entirely approve of him as a Miller & man of character, I had rather the contract should be for two years than one, if he can be engaged for that term. At present my Mill has the reputation of turning out superfine flour of the first quality; it commands a higher price in this Country & the West Indies than any other, & I should be unwilling it should loose its character from ignorance, or bad management of the Miller.
William Roberts (my present Miller) for skill in grinding & keeping a Mill in order, is inferior to No Man—Owing to this—to the times—and to the aversion I have to frequent changing of people, I have submitted for more than Seven yrs to his impositions. He is an excellent Cooper & Millwright—He has lived with me near 15 years, during which period I have not paid a shilling for repairs —He came to me with a full grown Apprentice—for both I only paid £80 Pensa Cy pr Ann: but during my absence he was continually encreasing his wages and previledges, in proportion as he faultered in his Services; so

that I had determined, now that I could look a little into my own business, even if there had been an entire reformation in his conduct, to have reduced his wages & previledges (or parted with him) to the very standard of your letter; which I believe is as high as the best, & most extensive Manufacturing Mills in this State afford. Mine is but a poor stream, wanting water near half the year; for which reason, if Davenport (being a Cooper) is to work at this business (there being a very good shop within 50 yds of the dwelling Ho. & Mill) when he is not engaged in grinding, Packing &ca, I wish it to be specified. In short, whatever is expected of either, by the other party, I pray may be explicitly declared, to avoid all disputes, misconceptions, afterclaims, & uneasinesses. You know full well what I ought to expect from a Miller, and whatever you engage on my behalf, shall be religiously fulfilled.
As you must have incurred expence on my Acct, in this business, I am ready, & willing, to discharge it with many thanks for the trouble you have been at, to serve me—and if it should ever be in my power to render you any return, I should be happy in doing it. I am Gentn Yr Most Obedt & obliged Hble Servt

Go: Washington

